Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is responsive to the amendment filed January 14, 2022.  Claims 1-11 and 16 are amended.  Claims 1-19 are pending.

Response to Arguments
Applicant's arguments filed January 14, 2022 have been fully considered but they are not persuasive. 
As per claims 12-19, applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Applicant’s arguments with respect to claims 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claims 12 and 16, the claims claim recites a respective aggregate traffic flow from the plurality of offload circuits.  The next limitation recites the determined aggregate traffic flow “from each respective one of the plurality of VM.  It is unclear from the claim language how exactly the aggregate traffic flow is determined.  The claim does not clearly describe what is being measured and where is the traffic is going to and from.
Claims 12 and 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  the method in which the memory queue is controlled.  As per claims 1, 12 and 16, the claim recites control the memory queue. The specification recites control as control of limiting or halting the transfer of data from the respective memory queue(s) 142 to the offload circuits 150 or by limiting or halting the transfer of data from the respective VM 112 to the memory queue.  From the specification, it is understood that the transfer or flow of data is controlled, however, it is unclear in the claim, as well as from the specification, how the memory queue is controlled.
As per claim 16, the claim limitation “means for receiving data from each of the plurality of virtual machines at each a respective one of a plurality of memory queues” is unclear and .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Talwar et al. United States Patent Application Publication No.  2018/030065.

As per claim 12, Talwar teaches a non-transitory storage device that includes instructions that when executed by a network interface controller circuitry, cause the network interface controller circuitry to:
Cause each of a plurality of memory queues to receive data from a respective one of a plurality of virtual machines [path from virtual machine to storage system (pp 0014); vidisks (pp 0026-0027)];
Cause traffic control circuitry to: determine a respective aggregate traffic flow from the plurality of offload circuits for each of the plurality of virtual machines [cache system (pp 0019-
control the plurality of memory queues based on a comparison of the determined aggregate traffic flow from each respective one of the plurality virtual machines and a data transfer rate limit assigned to the virtual machine [aggregate latency data compared with workload profile (pp 0017); workload profile of virtual machine (pp 0041-0044); latencies (pp 0046); mitigation of identified VM based on threshold (pp 00054, 0057-0058)].  

Claim 16 is rejected, mutatis mutandis, under the same rationale as claim 12 as it does not further limit or define over the claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 13-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Talwar et al. United States Patent Application Publication No.  2018/030065 in view of Mohammed et al. United States Patent Application Publication No.  2015/0347264.

As per claim 13, Talwar teaches the non-transitory storage device of claim 12 wherein the instructions further cause the network interface controller circuitry to: cause control plane circuitry to generate a unique identifier with the new virtual machine [workload signature value for selected VM (pp 0042, 0046); Figure 4]. 
Talawar does not explicitly teach a unique identifier associated with each virtual machine and responsive to the detection of an instantiation of a new virtual machine and associate the unique identifier with the new virtual machines responsive to detection of an instantiation of the respective one of the plurality of virtual machines [Mohammed: uniquely identify virtual machine VM ID (pp 0027)]
However, in analogous art, Mohammed teaches a unique identifier associated with each virtual machine (abstract, pp 0005, 0027, 0037, 0058) and associate the unique identifier with the respective one of the plurality of virtual machines responsive to detection of an instantiation of the respective one of the plurality of virtual machines [Mohammed: uniquely identify virtual machine VM ID (pp 0027)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the virtual machine blocks of Talwar with the unique identifier of Mohammed.  A person of ordinary skill in the art would have been 

As per claim 14, Talwar in view of Mohammed teaches the non-transitory storage device of claim 12 wherein the instructions further cause the network interface controller circuitry to: cause the control plane circuitry to determine the data transfer rate limit assigned to each respective one of the plurality of virtual machines [Talwar: workload profile for each virtual machine (pp 0042-0044); Figure 4].  

As per claim 15, Talwar teaches the non-transitory storage device of claim 12 wherein the instructions further cause the network interface controller circuitry to assign the memory queue to receive data from a virtual machine [activating cache requests associated with specified virtual machine (pp 0016, 0004, 0025, 0042)].  
Talawar does not explicitly teach responsive to detection of an initialization of the respective virtual machine.
However, in analogous art, Mohammed teaches responsive to detection of an initialization of the respective virtual machine [generate VM ID (abstract, p 0027)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the virtual machine blocks of Talwar with the unique identifier of Mohammed.  A person of ordinary skill in the art would have been motivated to do this to efficiently detect specific virtual machines and profiles associated with the machine.  
Claims 17-19 are rejected, mutatis mutandis, under the same rationale as claims 13-15 as they do not further limit or define over the claims.

Claims 1, 7-9 and  11 are rejected under 35 U.S.C. 103 as being unpatentable over Talwar et al. United States Patent Application Publication No.  2018/030065 in view of Challa United States Patent Application Publication No.  2016/0203027.

As per claim 1, Talwar teaches an apparatus comprising:
A plurality of offload circuits to perform network communication [cache system (pp 0019-0022); accumulate statistics for specified storage resources (pp 0028,0029,0030); latency between virtual machine and fvp (pp 0039-0040)];
Circuitry coupled to the plurality of offload circuits, to: [path from virtual machine to storage system (pp 0014); vidisks (pp 0026-0027)];
aggregate network communications usage by a single virtual machines [cache system (pp 0019-0022); accumulate statistics for specified storage resources (pp 0028,0029,0030); latency between virtual machine and fvp (pp 0039-0040); aggregate latency data compared with workload profile (pp 0017); workload profile of virtual machine (pp 0041-0044); latencies (pp 0046); mitigation of identified VM based on threshold (pp 00054, 0057-0058)]; and
	Talwar does not explicitly teach aggregate network communications usage by a single virtual machines using two or more virtual functions (VFs), wherein the two or more VFs are associated with access of one or more of the plurality of offload circuits.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the virtual machines of Talwar with the virtual functions of Challa.  A person of ordinary skill in the art would have been motivated to do this to optimize resource usage in a virtual machine.  

As per claim 7, Talwar in view of Challa teaches the apparatus of claim 1, further comprising: host interface circuitry to receive data from each of plurality of virtual machines being executed by one or more host devices [Talwar: host run multiple virtual machine (Figure 1)].  

As per claim 8, Talwar in view of Challa teaches the apparatus of claim 1, the traffic control circuitry to further: responsive to a determination that the aggregate data transfer rate from a virtual machine exceeds the data transfer rate limit for the respective virtual machine, limit the flow of data from the memory queue that receives data from the respective virtual 

As per claim 9, Talwar in view of Challa teaches the apparatus of claim 1, the traffic control circuitry to further: responsive to a determination that the aggregate data transfer rate from a virtual machine exceeds the data transfer rate limit for the respective virtual machine, limit the flow of data from the respective virtual machine to the memory queue that receives data from the respective virtual machine to limit the data transfer rate of the respective virtual machine [Talwar: select mitigation action (pp 0058-0062)].  

As per claim 11, Talwar in view of Challa teaches the apparatus of claim 1 wherein the traffic control circuitry to further: determine the data transfer rate limit assigned to each respective one of the plurality of virtual machine [Talwar: organizing latency for each virtual machine (pp 0044-0046, Figure 4)].

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Talwar et al. United States Patent Application Publication No.  2018/030065 in view of Challa United States Patent Application Publication No.  2016/0203027 further in view of Mohammed et al. United States Patent Application Publication No.  2015/0347264.

As per claim 2, Talwar in view of Challa teaches the network controller of claim 1 further comprising: control plane circuitry to associate an identifier unique to a respective one of the 
Talawar does not explicitly teach a unique identifier associated with each virtual machine.  
However, in analogous art, Mohammed teaches a unique identifier associated with each virtual machine (abstract, pp 0005, 0027, 0037, 0058).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the virtual machine blocks of Talwar with the unique identifier of Mohammed.  A person of ordinary skill in the art would have been motivated to do this to efficiently detect specific virtual machines and profiles associated with the machine.  

As per claim 3, Talwar in view of Challa further in view of Mohammed teaches the network controller of claim 2, the control plane circuitry to further: determine the data transfer rate limit assigned to each respective one of the plurality of virtual machines [Talwar: workload profile for each virtual machine (pp 0042-0044); Figure 4].  

As per claim 4, Talwar in view of Challa further in view of Mohammed teaches the network controller of claim 2 wherein the traffic control circuitry further comprises: at least one data table that includes data representative of the unique identifier associated with each of the plurality of virtual machines and the respective data transfer rate limit for each of the plurality 

As per claim 5, Talwar in view of Challa teaches the network controller of claim 2, the control plane circuitry to further: assign the memory queue to receive data from a virtual machine [Talwar: activating cache requests associated with specified virtual machine (pp 0016, 0004, 0025, 0042)].  
Talawar does not explicitly teach responsive to detection of an initialization of the respective virtual machine.
However, in analogous art, Mohammed teaches responsive to detection of an initialization of the respective virtual machine [generate VM ID (abstract, p 0027)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the virtual machine blocks of Talwar with the unique identifier of Mohammed.  A person of ordinary skill in the art would have been motivated to do this to efficiently detect specific virtual machines and profiles associated with the machine.  

As per claim 6, Talwar in view of Challa further in view of Mohammed teaches the network controller of claim 2, the control plane circuitry to further: associate the unique identifier with the respective one of the plurality of virtual machines responsive to detection of an instantiation of the respective one of the plurality of virtual machines [Mohammed: uniquely identify virtual machine VM ID (pp 0027)].   See claim 2.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Talwar et al. United States Patent Application Publication No.  2018/0300065 in view of Challa United States Patent Application Publication No.  2016/0203027 further in view of Alanis et al. United States Patent Application Publication No.  2013/0086298.

As per claim 10, Talwar in view of Challa teaches the  system of claim 1.  Talwar does not explicitly teach wherein the plurality of offload circuits includes two or more of: local area network offload circuitry; remote direct memory access circuitry; non- volatile store offload circuitry; encryption offload circuitry; or acceleration offload circuitry.  
However, in analogous art, Alanis teaches wherein the plurality of offload circuits includes two or more of: local area network offload circuitry; remote direct memory access circuitry; non- volatile store offload circuitry; encryption offload circuitry; or acceleration offload circuitry [offload formats include rdma, infiniband (pp 0002, 0032)].   
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the offload circuitry of Talwar with the particular offload of Alanis.  A person of ordinary skill in the art would have been motivated to do this to provide communication between different formats of data for a virtual machine.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is noted in PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UZMA ALAM whose telephone number is (571)272-3995.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


UZMA . ALAM
Primary Examiner
Art Unit 2457


/UZMA ALAM/Primary Examiner, Art Unit 2457